@§tSSS'QG

n:. Alexmvw vale, Jr.

Hnak¥el$griahst
bhrkvl Stik§
3060 FM 3514 RECE|\/ED 'N
BHmuw RWB CCUPT
77705-’7633 OF CR'M'NA“- APPEALS
November 30th, 2015 DE@ @7 2@?]5
The Honorable Abel Acosta,
Clerk
Texas Court of Criminal Appeals
P.o. Box 12308 Ab@l Acosta, mem

Capitol Station
Austin, Texas 78711-2308

Ref. Cause No.; WR-65,555-20; Ex parte Alex Melvin Wade, Jr.
(Letter making correction of filing)

Dear Mr. Acosta: -

Enclosed please find a corrected page 4 of "Applicant's proposed findings of
fact, Conclusions of law and Order and page five (5) Applicant Alex Melvin
Wade, Jr.,'s Strenuously object in this his Response to State's Original Answer
November 5th 2015." Applicant filing contain errors that may affect the
decision of the Court and Applicant request the same be inserted and or made

to the attention of the court upon submission of the corrected pages 4 &5.

l have by copy of this letter forwarded to the Office of Chris Daniel, Clerk
of Harris County, Texas District Courts copies of the same enclosed documents
to be made filed and forwarded to this Court where the record, as incomplete
as it is will be amended showing the correction made herein. l have also sent
a copy of this letter to the Office of the Honorable Devon Anderson, District
Attorney, Harris County, Texas 1201 Franklin Street, 6th Fl., Houston, Texas
77002.

Thank you very kindly for your attention in the handling of this matter.

I hope soj~ gzworable action is taken in the request made herein.

   

 

y vai§€§:xqqr;;:,r:,eely

     
  

Lf_
/;
L

 
 

€nC .

in_light of newmevidence, "it is more likely than not that no reasonable juror
would have found him Applicant guilty beyond a reasoanble doubt." See,
Bell v. Housee126 S. Ct. 2064, 2076-77(2003)

This Court has considered the rationale of McQuiggin v. Perkins,, 133
S.Ct.1924(2013), Applicant' s evidence, new discovered and relevant evidence
attached to pleading filed by applicant in the clerk' s office, possess a
strong showing of "actual innocence." Applicant applications contain sub-
Stantive claims in support of the actual innocence, one in specific, ineffective
assistance of trial counsel and prosec utional misconduct.

RECOMMENDATION FOR EVIDENTIARY HEARING

Applicant's filing attached with evidence supporting his claims and
this Court is of the opinion and it recommend the Court of Criminal Appeals
issue its Onkr for an evidentiary hearing on applicant unresolved claims as
acknowledge by the Stat -e '5~ Motion Designating lssue filed by the Office of Devon
AnderSOn v District ASttorney for Harris County, Texas, via, Andrew Smith,
Assistant District Attorney filed on March 11th, 2014 some 19 months ago. See,
Ex P_a__rte Elizondo2 947 34 2d 202-., 211 (Tex. Crim. App 1996)

_ v 'ORDER

THE CLERK lS QRDER to prepare an amended transcipt of all papers filed in
cause number 1222385- D and transmit same to the Court of Appeals as provided
by Tex. Code Crm .Proc. Ann. art ]1- 07(West 2013) The amended transcipt shall
d include certified copies of the following documents;

1. The State' s Motion Requesting Designation of issue and a filed

stamped filing signed by this Court;

2. Appli cant' s filing labeled as Exhibits in the Clerk's Record online
_4_

 

-1. AHJ]_i'.cantAlex\Vlel\/inwade, Jr.',smemnrardunbriefonuin:esoledissuewhed'm:the
Applicant receivedineffectiveassistaiveofcamseliniiieprimarycase. filedon

or abaitMaylSth, 2015
2. ApplicantAJexMelvinvbde, Jr., PetitionaidA;plicationforReleaseonPersoral

Recogrwaive Borrl ard/or Setti'i'g of Resonable Surety Bai_l perdi_rg fiia]_ity of State' s
Writ of Habeas Corp-is. Certificate of Sewice dates 06/18/15 ,

3. Ag)]_i_cantAl@